The opinion of the court was filed January 26th, 1885.
Per, Curiam.
Under the special verdict, this case is clearly right. It shows the plaintiff in error assumed the obligation to pay the debt in question out of property put into her hands for that purpose, at the time she received the property, and that from the proceeds thereof, she had actually received a sum of money more than sufficient to pay the debt or interest which she had agreed to pay. The right of the party to sue who was entitled to receive the money, is affirmed by numerous authorities: Torrens v. Campbell, 24 P. F. S. 470; Justice v. Tallman, 5 Norris 147; Kountz v. Holthouse, 4 Id. 235; Wynn’s Administrator v. Wood, 1 Out. 216. She assumed to pay that which became her own debt.
Judgment affirmed.